—Judgment, Supreme Court, Bronx County (Alexander Hunter, J., on speedy trial motion; Edward Davidowitz, J., at jury trial and sentence), rendered June 23, 1999, convicting defendant of attempted robbery in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s speedy trial motion was properly denied. At issue is a period of 54 days that the motion court excluded as attributable to motion practice. We conclude that the People were not dilatory in their response to defendant’s omnibus motion and that the delay, while lengthy, was within reasonable limits (see, People v Roebuck, 279 AD2d 350, 351, lv denied 96 NY2d 805; People v Sanchez, 252 AD2d 508, lv denied 92 NY2d 930). Concur — Williams, J.P., Lerner, Buckley, Friedman and Marlow, JJ.